Exhibit 10.1

LOGO [g789205ex10_1pg01.jpg]

EXECUTION VERSION

 

   September 10, 2014 To:   

Huron Consulting Group Inc.

550 West Van Buren Street

Chicago, IL 60607

   Attn:    Mark Hussey    Telephone: (312) 583-8740    Facsimile: (312)
583-8752 From:    Bank of America, N.A.    c/o Merrill Lynch, Pierce, Fenner &
Smith Incorporated    One Bryant Park    New York, NY 10036    Attn:    Peter
Tucker, Assistant General Counsel    Telephone:            646-855-5821   
Facsimile:    646-822-5633 Re:    Additional Convertible Bond Hedge Transaction
   (Transaction Reference Number: 148527436)

Ladies and Gentlemen:

The purpose of this communication (this “Confirmation”) is to set forth the
terms and conditions of the above-referenced transaction entered into on the
Trade Date specified below (the “Transaction”) between Bank of America, N.A.
(“Dealer”) and Huron Consulting Group Inc. (“Counterparty”). This communication
constitutes a “Confirmation” as referred to in the ISDA Master Agreement
specified below.

1. This Confirmation is subject to, and incorporates, the definitions and
provisions of the 2006 ISDA Definitions (including the Annex thereto) (the “2006
Definitions”) and the definitions and provisions of the 2002 ISDA Equity
Derivatives Definitions (the “Equity Definitions”, and together with the 2006
Definitions, the “Definitions”), in each case as published by the International
Swaps and Derivatives Association, Inc. (“ISDA”). In the event of any
inconsistency between the 2006 Definitions and the Equity Definitions, the
Equity Definitions will govern. Certain defined terms used herein have the
meanings assigned to them in the Indenture dated as of September 10, 2014
between Counterparty and U.S. Bank National Association as trustee (the
“Indenture”) relating to the USD225,000,000.00 principal amount of 1.25%
convertible securities due 2019 (the “Base Convertible Securities”) together
with any 1.25% convertible securities due 2019 issued pursuant to the Initial
Purchasers’ option under the Purchase Agreement (as defined below) (the
“Optional Convertible Securities” and, together with the Base Convertible
Securities, the “Convertible Securities”). In the event of any inconsistency
between the terms defined in the Indenture and this Confirmation, this
Confirmation shall govern. The parties further acknowledge that references to
the Indenture herein are references to the Indenture as in effect on the date of
its execution and if the Indenture is, or the Convertible Securities are,
amended, supplemented or modified following their execution, any such amendment,
supplement or modification (other than a Merger Supplemental Indenture (as
defined below)) will be disregarded for purposes of this Confirmation (other
than (i) as provided in Section 8(a) below and (ii) any amendment, supplement or
modification pursuant to Section 9.01(b) of the Indenture that, as determined by
the Calculation Agent, conforms the Indenture to the description of the
Convertible Securities in the preliminary offering memorandum, as supplemented
by the pricing term sheet related to the Convertible Securities) unless the
parties agree otherwise in writing.

This Confirmation evidences a complete and binding agreement between Dealer and
Counterparty as to the terms of the Transaction to which this Confirmation
relates. This Confirmation shall be subject to an agreement (the “Agreement”) in
the form of the 2002 ISDA Master Agreement (the “ISDA Form”) as if Dealer and
Counterparty had executed an agreement in such form (without any Schedule but
with the elections set forth in this Confirmation and the election that the
“Cross Default” provisions of Section 5(a)(vi) of the Agreement shall apply to
Counterparty with a “Threshold Amount” of USD30.0 million and to Dealer with a
“Threshold Amount” of 3% of the stockholders’ equity of



--------------------------------------------------------------------------------

Dealer’s ultimate parent company (“Dealer Parent”), in each case, as if (x) the
phrase “, or becoming capable at such time of being declared,” were deleted from
Section 5(a)(vi)(1) of the Agreement, (y) the term “Specified Indebtedness” had
the meaning specified in Section 14 of the Agreement, except that such term did
not include obligations in respect of deposits received in the ordinary course
of a party’s banking business and (z) the following language shall be added to
the end of such Section 5(a)(vi): “Notwithstanding the foregoing, a default
under subsection (2) hereof shall not constitute an Event of Default if (i) the
default was caused solely by error or omission of an administrative or
operational nature; (ii) funds were available to enable the party to make the
payment when due; and (iii) the payment is made within two Local Business Days
of such party’s receipt of written notice of its failure to pay”. For the
avoidance of doubt, the Transaction shall be the only transaction under the
Agreement.

All provisions contained in, or incorporated by reference to, the Agreement will
govern this Confirmation except as expressly modified herein. In the event of
any inconsistency between this Confirmation and either the Definitions or the
Agreement, this Confirmation shall govern. For the avoidance of doubt, except to
the extent of an express conflict, the application of any provision of this
Confirmation, the Agreement or the Equity Definitions shall not be construed to
exclude or limit the application of any other provision of this Confirmation,
the Agreement or the Equity Definitions.

2. The Transaction constitutes a Share Option Transaction for purposes of the
Equity Definitions. The terms of the particular Transaction to which this
Confirmation relates are as follows:

General Terms:

 

Trade Date:    September 10, 2014 Effective Date:    The closing date of the
Convertible Securities issued pursuant to the Initial Purchasers’ option under
the Purchase Agreement (as defined below) exercised on the date hereof. Option
Type:    Call Seller:    Dealer Buyer:    Counterparty Shares:    The common
stock of Counterparty, par value USD 0.01 per share (Ticker Symbol: “HURN”).
Number of Options:    The number of Optional Convertible Securities in
denominations of USD1,000 principal amount purchased by Merrill Lynch, Pierce,
Fenner & Smith Incorporated and J.P. Morgan Securities LLC, as representatives
of the Initial Purchasers (as defined in the Purchase Agreement) upon exercise
of its option pursuant to Section 2 of the Purchase Agreement. Number of Shares:
   As of any date, the product of (i) the Number of Options (ii) the Conversion
Rate and (iii) the Applicable Percentage. Conversion Rate:    As of any date,
the “Conversion Rate” (as defined in the Indenture) as of such date, but without
regard to any adjustments to the “Conversion Rate” pursuant to Sections
10.05(g), 10.05(j) or 10.07 of the Indenture. Applicable Percentage:    60.0%
Premium:    As provided in Annex A to this Confirmation. Premium Payment Date:
   The Effective Date Exchange:    NASDAQ Global Select Market Related Exchange:
   All Exchanges

 

2



--------------------------------------------------------------------------------

Procedures for Exercise:

Exercise Dates:    Each Conversion Date. Conversion Date:    Each “Conversion
Date”, as defined in the Indenture, occurring during the period from and
excluding the Trade Date to and including the Expiration Date, for Convertible
Securities, each in denominations of USD1,000 principal amount, that are
submitted for conversion on such Conversion Date in accordance with the terms of
the Indenture but are not “Relevant Convertible Securities” under, and as
defined in, the confirmation between the parties hereto regarding the Base
Convertible Bond Hedge Transaction dated September 4, 2014 (Transaction Ref. No.
148518079) (the “Base Convertible Bond Hedge Transaction Confirmation”) (such
Convertible Securities, each in denominations of USD1,000 principal amount, the
“Relevant Convertible Securities” for such Conversion Date). For the purposes of
determining whether any Convertible Securities will be Relevant Convertible
Securities hereunder or under the Base Convertible Bond Hedge Transaction
Confirmation, Convertible Securities that are converted pursuant to the
Indenture shall be allocated first to the Base Convertible Bond Hedge
Transaction Confirmation until all Options thereunder are exercised or
terminated. Required Exercise on Conversion Dates:   

 

On each Conversion Date, a number of Options equal to the number of Relevant
Convertible Securities for such Conversion Date in denominations of USD1,000
principal amount shall be automatically exercised.

Expiration Date:    The second “Scheduled Trading Day” immediately preceding the
“Maturity Date” (each as defined in the Indenture). Automatic Exercise:    As
provided above under “Required Exercise on Conversion Dates”. Exercise Notice
Deadline:    In respect of any exercise of Options hereunder on any Conversion
Date, the “Scheduled Trading Day” prior to the first “VWAP Trading Day” of the
“Observation Period” (each as defined in the Indenture, but, in the case of any
such “Observation Period”, as modified by the provision set forth opposite the
caption “Convertible Security Settlement Method” below) relating to the
Convertible Securities converted on the Conversion Date occurring on the
relevant Exercise Date; provided that in the case of any exercise of Options
hereunder in connection with the conversion of any Relevant Convertible
Securities on any Conversion Date occurring during the period starting on and
including the 55th “Scheduled Trading Day” and ending on and including the
second “Scheduled Trading Day” immediately preceding the “Maturity Date” (each
as defined in the Indenture) (the “Final Conversion Period”), the Exercise
Notice Deadline shall be the Exchange Business Day immediately following such
Conversion Date. Notice of Exercise:    Notwithstanding anything to the contrary
in the Equity Definitions, Dealer shall have no obligation to make any payment
or delivery in respect of any exercise of Options hereunder unless Counterparty
notifies Dealer in writing prior to 4:00 PM, New York City time, on the Exercise
Notice Deadline in respect of such exercise of (i)

 

3



--------------------------------------------------------------------------------

   the number of Options being exercised on the relevant Exercise Date
(including, if applicable, whether all or any portion of such exercise relates
to the conversion of Relevant Convertible Securities in connection with which
holders thereof are entitled to receive additional Shares and/or cash pursuant
to the adjustment to the Conversion Rate set forth in Section 10.07 of the
Indenture), (ii) the scheduled settlement date under the Indenture for the
Convertible Securities converted on the Conversion Date corresponding to such
Exercise Date, (iii) whether such Relevant Convertible Securities will be
settled by Counterparty by delivery of cash, Shares or a combination of cash and
Shares and, if such a combination, the “Specified Dollar Amount” (as defined in
the Indenture) and (iv) the first “Scheduled Trading Day” of the “Observation
Period” (as defined in the Indenture); provided that in the case of any exercise
of Options hereunder in connection with the conversion of any Relevant
Convertible Securities on any Conversion Date occurring during the Final
Conversion Period, the contents of such notice shall be as set forth in clause
(i) above; provided, further, that any “Notice of Exercise” delivered to Dealer
pursuant to the Base Convertible Bond Hedge Transaction Confirmation shall
deemed to be a Notice of Exercise pursuant to this Confirmation and the terms of
such Notice of Exercise shall apply, mutatis mutandis, to this Confirmation.
Counterparty acknowledges its responsibilities under applicable securities laws,
and in particular Section 9 and Section 10(b) of the Exchange Act (as defined
below) and the rules and regulations thereunder, in respect of any election of a
settlement method with respect to the Convertible Securities. For the avoidance
of doubt, if Counterparty fails to give such notice when due in respect of any
exercise of Options hereunder, Dealer’s obligation to make any payment or
delivery in respect of such exercise shall be permanently extinguished, and late
notice shall not cure such failure; provided that notwithstanding the foregoing,
such notice (and the related exercise of Options) in connection with any
conversion of Relevant Convertible Securities prior to the Final Conversion
Period (or, if earlier, the second “Scheduled Trading Day” (as defined in the
Indenture) prior to the first “VWAP Trading Day” (as defined in the Indenture)
of the “Observation Period” that applies to the Convertible Security Settlement
Method) shall be effective if given after the Exercise Notice Deadline, but
prior to 4:00 PM New York City time, on the fifth Exchange Business Day
following the Exercise Notice Deadline, in which event the Calculation Agent
shall have the right to adjust the Delivery Obligation as appropriate to reflect
the additional costs (including, but not limited to, hedging mismatches and
market losses) and expenses incurred by Dealer in connection with its hedging
activities (including the unwinding of any hedge position) as a result of Dealer
not having received such notice on or prior to the Exercise Notice Deadline.

Notice of Convertible Security

Settlement Method:

  

 

Counterparty shall notify Dealer in writing by 5:00 P.M. (New York City time) on
the 105th “Scheduled Trading Day” preceding the “Maturity Date” (each as defined
in the Indenture) of the irrevocable election by the Counterparty, in accordance
with Section 10.03(a) of the Indenture, of the settlement method and, if

 

4



--------------------------------------------------------------------------------

   applicable, the “Specified Dollar Amount” (as defined in the Indenture)
applicable to Relevant Convertible Securities with a Conversion Date occurring
on or after the 105th “Scheduled Trading Day” preceding the “Maturity Date” and
ending on and including the second “Scheduled Trading Day” immediately preceding
the “Maturity Date” (each as defined in the Indenture) (the “Free Convertibility
Period”). If Counterparty fails timely to provide such notice, Counterparty
shall be deemed to have notified Dealer of combination settlement with a
“Specified Dollar Amount” (as defined in the Indenture) of USD1,000 for all
conversions occurring during the Free Convertibility Period. Counterparty agrees
that it shall settle any Relevant Convertible Securities with a Conversion Date
occurring during the Free Convertibility Period in the same manner as provided
in the Notice of Convertible Security Settlement Method it provides or is deemed
to have provided hereunder. Dealer’s Telephone Number and Telex and/or Facsimile
Number and Contact Details for purpose of Giving Notice:    To be provided by
Dealer.

Settlement Terms:

 

Settlement Date:    In respect of an Exercise Date occurring on a Conversion
Date, the settlement date for the cash and/or Shares (if any) to be delivered in
respect of the Relevant Convertible Securities converted on such Conversion Date
pursuant to Section 10.03(b) of the Indenture; provided that the Settlement Date
will not be prior to the latest of (i) the date one Settlement Cycle following
the final day of the relevant “Observation Period”, as defined in the Indenture
(as modified by the provision set forth opposite the caption “Convertible
Security Settlement Method”), (ii) the Exchange Business Day immediately
following the date on which Counterparty gives notice to Dealer of such
Settlement Date prior to 4:00 PM, New York City time or (iii) the Exchange
Business Day immediately following the date Counterparty provides the Notice of
Delivery Obligation prior to 4:00 PM, New York City time. Delivery Obligation:
   In lieu of the obligations set forth in Sections 8.1 and 9.1 of the Equity
Definitions, and subject to “Notice of Exercise” above, in respect of an
Exercise Date occurring on a Conversion Date, Dealer will deliver to
Counterparty, on the related Settlement Date, a number of Shares and/or amount
of cash in USD equal to the product of (i) the Applicable Percentage and (ii)
(x) the aggregate number of Shares, if any, that Counterparty would be obligated
to deliver to the holder(s) of the Relevant Convertible Securities converted on
such Conversion Date pursuant to Section 10.03(b) of the Indenture and/or (y)
the aggregate amount of cash, if any, in excess of USD1,000 per Convertible
Security (in denominations of USD1,000) that Counterparty would be obligated to
deliver to holder(s) pursuant to Section 10.03(b) of the Indenture, as
determined by the Calculation Agent by reference to such Section of the
Indenture (except that such aggregate number of Shares shall be determined
without taking into consideration any rounding pursuant to Section 10.03(b) of
the Indenture and shall be rounded down to the nearest whole number) and cash in
lieu of fractional

 

5



--------------------------------------------------------------------------------

   Shares, if any, resulting from such rounding, if Counterparty had elected to
satisfy its conversion obligation in respect of such Relevant Convertible
Securities by the Convertible Security Settlement Method, notwithstanding any
different actual election by Counterparty with respect to the settlement of such
Convertible Securities ( the “Convertible Obligation”); provided that such
obligation shall be determined (i) excluding any Shares and/or cash that
Counterparty is obligated to deliver to holder(s) of the Relevant Convertible
Securities as a result of any adjustments to the Conversion Rate pursuant to
Sections 10.05(g), 10.05(j), or 10.07 of the Indenture and (ii) without regard
to the election, if any, by Counterparty to adjust the Conversion Rate (and, for
the avoidance of doubt, the Delivery Obligation shall not include any interest
payment on the Relevant Convertible Securities that the Counterparty is (or
would have been) obligated to deliver to holder(s) of the Relevant Convertible
Securities for such Conversion Date); and provided further that if such exercise
relates to the conversion of Relevant Convertible Securities in connection with
which holders thereof are entitled to receive additional Shares and/or cash
pursuant to the adjustment to the Conversion Rate set forth in Section 10.07 of
the Indenture, then, notwithstanding the foregoing, the Delivery Obligation
shall include the Applicable Percentage of such additional Shares and/or cash
(as determined by the Calculation Agent by reference to such Section of the
Indenture), except that the Delivery Obligation shall be capped so that the
value of the Delivery Obligation per Option (with the value of any Shares
included in the Delivery Obligation determined by the Calculation Agent using
the VWAP Price (as defined below) on the last day of the relevant “Observation
Period”, as defined in the Indenture (as modified by the provision set forth
opposite the caption “Convertible Security Settlement Method”)) does not exceed
the amount as determined by the Calculation Agent that would be payable by
Dealer pursuant to Section 6 of the Agreement if such Conversion Date were an
Early Termination Date resulting from an Additional Termination Event with
respect to which the Transaction (except that, for purposes of determining such
amount (x) the Number of Options shall be deemed to be equal to the number of
Options exercised on such Exercise Date and (y) such amount payable will be
determined as if Section 10.07 of the Indenture were deleted) was the sole
Affected Transaction and Counterparty was the sole Affected Party (determined
without regard to Section 8(b) of this Confirmation). Notwithstanding the
foregoing, and in addition to the cap described in the further proviso to the
preceding sentence, in all events the Delivery Obligation shall be capped so
that the value of the Delivery Obligation does not exceed the value of the
Convertible Obligation (with the Convertible Obligation determined based on the
actual settlement method elected by Counterparty with respect to such Relevant
Convertible Securities instead of the Convertible Security Settlement Method and
with the value of any Shares included in either the Delivery Obligation or such
Convertible Obligation determined by the Calculation Agent using the VWAP Price
on the last day of the relevant “Observation Period” (as modified by the
provision set forth opposite the caption “Convertible Security Settlement
Method”)).

 

6



--------------------------------------------------------------------------------

Convertible Security Settlement Method:   

 

For any Relevant Convertible Securities, if Counterparty has notified Dealer in
the related Notice of Exercise (or in the Notice of Convertible Security
Settlement Method, as the case may be) that it has elected to satisfy its
conversion obligation in respect of such Relevant Convertible Securities in cash
or in a combination of cash and Shares in accordance with Section 10.03(a) of
the Indenture (a “Cash Election”) with a “Specified Dollar Amount” (as defined
in the Indenture) of at least USD1,000, the Convertible Security Settlement
Method shall be the settlement method actually so elected by Counterparty in
respect of such Relevant Convertible Securities; otherwise, (i) the Convertible
Security Settlement Method shall assume Counterparty made a Cash Election with
respect to such Relevant Convertible Securities with a “Specified Dollar Amount”
(as defined in the Indenture) of USD1,000 per Relevant Convertible Security and
(ii) the Delivery Obligation shall be calculated as if the relevant “Observation
Period” (as defined in the Indenture) pursuant to Section 10.03(b)(iii) of the
Indenture consisted of 100 “VWAP Trading Days” (as defined in the Indenture)
commencing on (x) the second “Scheduled Trading Day” (as defined in the
Indenture) after the Conversion Date for conversions occurring prior to the
105th “Scheduled Trading Day” preceding the “Maturity Date” (each as defined in
the Indenture) or (y) the 102nd “Scheduled Trading Day” prior to the “Maturity
Date” (each as defined in the Indenture) for conversions occurring on or after
the 105th “Scheduled Trading Day” preceding the “Maturity Date” (each as defined
in the Indenture).

Notice of Delivery Obligation:    No later than the “Scheduled Trading Day” (as
defined in the Indenture) immediately following the last day of the relevant
“Observation Period”, as defined in the Indenture (as modified by the provision
set forth opposite the caption “Convertible Security Settlement Method”),
Counterparty shall give Dealer notice of the final number of Shares and/or cash
comprising the Convertible Obligation (determined as though the words “the
Applicable Percentage” in clause (i) of the definition thereof were deleted and
replaced with the word “one”); provided that, with respect to any Exercise Date
occurring during the Final Conversion Period, Counterparty may provide Dealer
with a single notice of an aggregate number of Shares and/or cash comprising the
Convertible Obligations (determined as though the words “the Applicable
Percentage” in clause (i) of the definition thereof were deleted and replaced
with the word “one”) for all Exercise Dates occurring in such period (it being
understood, for the avoidance of doubt, that the requirement of Counterparty to
deliver such notice shall not limit Counterparty’s obligations with respect to
Notice of Exercise or Notice of Convertible Security Settlement Method or
Dealer’s obligations with respect to Delivery Obligation, each as set forth
above, in any way). Other Applicable Provisions:    To the extent Dealer is
obligated to deliver Shares hereunder, the provisions of Sections 1.27, 9.1(c),
9.8, 9.9 and 9.11 (except that the Representation and Agreement contained in
Section 9.11 of the Equity Definitions shall be modified by excluding any
representations therein relating to restrictions, obligations, limitations or
requirements under applicable securities laws arising as a result of the fact
that Counterparty is the Issuer of the Shares) of the Equity Definitions will be
applicable as if “Physical Settlement” applied to the Transaction.

 

7



--------------------------------------------------------------------------------

Restricted Certificated Shares:    Notwithstanding anything to the contrary in
the Equity Definitions, Dealer may, in whole or in part, deliver Shares required
to be delivered to Counterparty hereunder in certificated form in lieu of
delivery through the Clearance System. With respect to such certificated Shares,
the Representation and Agreement contained in Section 9.11 of the Equity
Definitions shall be modified by deleting the remainder of the provision after
the word “encumbrance” in the fourth line thereof.

Share Adjustments:

 

Method of Adjustment:   

Notwithstanding Section 11.2 of the Equity Definitions, upon the occurrence of
any event or condition set forth in Sections 10.05(a) through (e) of the
Indenture that the Calculation Agent determines would result in an adjustment
under the Indenture by reference to such Sections thereof (any such event or
condition, an “Adjustment Event”), the Calculation Agent shall make a
corresponding adjustment to the terms relevant to the exercise, settlement or
payment of the Transaction, subject to “Discretionary Adjustments” below.
Promptly following the occurrence of any Adjustment Event, Counterparty shall
notify the Calculation Agent of such Adjustment Event; and once the adjustments
to be made to the terms of the Indenture and the Convertible Securities in
respect of such Adjustment Event have been determined, Counterparty shall
promptly notify the Calculation Agent in writing of the details of such
adjustments.

 

In addition, the Calculation Agent shall, to the extent the Calculation Agent
determines practicable in good faith and in its commercially reasonable
discretion (taking into account the Convertible Security Settlement Method and
Dealer’s Hedge Positions), make a corresponding adjustment to the terms relevant
to the exercise, settlement or payment of the Transaction (but without
duplication of any adjustment pursuant to the foregoing sentence) upon the
occurrence of any event or condition that the Calculation Agent determines
(taking into account the Convertible Security Settlement Method and Dealer’s
Hedge Positions) would result in an adjustment under the Indenture by reference
to Sections 10.05(f), 10.05(g) or 10.05(h) of the Indenture; provided that the
Calculation Agent may limit or alter any such adjustment referenced in this
sentence so that the fair value of the Transaction to Dealer is not reduced as a
result of such adjustment.

 

For the avoidance of doubt, Dealer shall not have any payment or delivery
obligation hereunder in respect of, and no adjustment shall be made to the terms
of the Transaction on account of, (x) any distribution of cash, property or
securities by Counterparty to the holders of Convertible Securities (upon
conversion or otherwise) or (y) any other transaction in which holders of
Convertible Securities are entitled to participate, in each case, in lieu of an
adjustment under the Indenture in respect of an Adjustment Event (including,
without limitation, under the second paragraph Section 10.05(c)(i) of the
Indenture or the third paragraph of Section 10.05(d) of the Indenture).

 

8



--------------------------------------------------------------------------------

Discretionary Adjustments:    Notwithstanding anything to the contrary herein or
in the Equity Definitions, if the Calculation Agent in good faith disagrees with
any adjustment under the Indenture that involves an exercise of discretion by
Counterparty or its board of directors (including, without limitation, pursuant
to Section 10.05(h) of the Indenture, pursuant to Section 10.06 of the Indenture
or any supplemental indenture entered into thereunder (a “Merger Supplemental
Indenture”) or in connection with any proportional adjustment or the
determination of the fair value of any securities, property, rights or other
assets), then the Calculation Agent will determine the adjustment to be made to
any one or more of the Strike Price, Number of Options, Option Entitlement and
any other variable relevant to the exercise, settlement or payment of or under
the Transaction in a commercially reasonable manner.

Extraordinary Events:

 

Merger Events:    Notwithstanding Section 12.1(b) of the Equity Definitions, a
“Merger Event” means the occurrence of any “Conversion Right Change Event” (as
defined in the Indenture). Consequences of Merger Events:    Notwithstanding
Sections 12.2 and 12.3 of the Equity Definitions, upon the occurrence of a
Merger Event that the Calculation Agent determines by reference to Section 10.06
of the Indenture would result in an adjustment under the Indenture, the
Calculation Agent shall make a corresponding adjustment to the terms relevant to
the exercise, settlement or payment of the Transaction, subject to
“Discretionary Adjustments” above; provided that such adjustment shall be made
without regard to any adjustment to the Conversion Rate pursuant to Section
10.05(j) or 10.07 of the Indenture and the election, if any, by Counterparty to
adjust the Conversion Rate; and provided further that the Calculation Agent may
limit or alter any such adjustment referenced in this paragraph so that the fair
value of the Transaction to Dealer (taking into account a commercially
reasonable hedge position) is not adversely affected as a result of such
adjustment; and provided further that if, with respect to a Merger Event, (i)
the consideration for the Shares includes (or, at the option of a holder of
Shares, may include) shares of an entity or person that is not a corporation
organized under the laws of the United States, any State thereof or the District
of Columbia or (ii) the Counterparty following such Merger Event will not be a
corporation organized under the laws of the United States, any State thereof or
the District of Columbia or will not be the Issuer following such Merger Event,
in either case, Dealer may elect in its commercially reasonable discretion that
Cancellation and Payment (Calculation Agent Determination) shall apply. Notice
of Merger Consideration:    Upon the occurrence of a Merger Event that causes
the Shares to be converted into the right to receive more than a single type of
consideration (determined based in part upon any form of stockholder election),
Counterparty shall reasonably promptly (but, in any event prior to the effective
time of such Merger Event) notify the Calculation Agent of (i) the weighted
average of the types and amounts of consideration received by the holders of
Shares entitled to receive cash, securities or other property or assets with
respect to or in exchange for such Shares in any Merger Event who affirmatively
make such an election or, if no holders of

 

9



--------------------------------------------------------------------------------

   Shares affirmatively make such an election, the types and amounts of
consideration actually received by holders of Shares and (ii) the details of the
adjustment made under the Indenture in respect of such Merger Event.
Nationalization, Insolvency or Delisting:   

 

Cancellation and Payment (Calculation Agent Determination); provided that, in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
shall also constitute a Delisting if the Shares are not immediately re-listed,
re-traded or re-quoted on any of the New York Stock Exchange, The NASDAQ Global
Select Market or The NASDAQ Global Market (or their respective successors); if
the Shares are immediately re-listed, re-traded or re-quoted on any such
exchange or quotation system, such exchange or quotation system shall thereafter
be deemed to be the Exchange.

Additional Disruption Events:   

(a)    Change in Law:

   Applicable; provided that Section 12.9(a)(ii) of the Equity Definitions is
hereby amended by (i) adding the words “(including, for the avoidance of doubt
and without limitation, any tax law or the adoption or promulgation of new
regulations authorized or mandated by existing statute)” after the word
“regulation” in the second line thereof, (ii) replacing the phrase “the
interpretation” in the third line thereof with the phrase “, or public
announcement of, the formal or informal interpretation”, (iii) adding the words
“or any Hedge Positions” after the word “Shares” in the clause (X) thereof, (iv)
immediately following the word “Transaction” in clause (X) thereof, adding the
phrase “in the manner contemplated by the Hedging Party on the Trade Date” and
(v) adding the words “, or holding, acquiring or disposing of Shares or any
Hedge Positions relating to,” after the words “obligations under” in clause (Y)
thereof.

(b)    Failure to Deliver:

   Applicable

(c)    Insolvency Filing:

   Applicable

(d)    Hedging Disruption:

   Applicable; provided that:    (i) Section 12.9(a)(v) of the Equity
Definitions is hereby amended by (a) inserting the following words at the end of
clause (A) thereof: “in the manner contemplated by the Hedging Party on the
Trade Date” and (b) inserting the following two phrases at the end of such
Section:    “For the avoidance of doubt, the term “equity price risk” shall be
deemed to include, but shall not be limited to, stock price and volatility risk.
And, for the further avoidance of doubt, any such transactions or assets
referred to in phrases (A) or (B) above must be available on commercially
reasonable pricing terms.”; and    (ii) Section 12.9(b)(iii) of the Equity
Definitions is hereby amended by inserting in the third line thereof, after the
words “to terminate the Transaction”, the words “or a portion of the Transaction
affected by such Hedging Disruption”.

(e)    Increased Cost of  Hedging:

  

 

Applicable; provided that the Hedging Party shall use commercially reasonable
efforts to avoid an Increased Cost of Hedging on terms reasonably acceptable to
the Hedging Party (it being understood that such party need not take any action
that does not meet the Avoidance Criteria).

 

10



--------------------------------------------------------------------------------

   “Avoidance Criteria” means, with respect to an action, as determined by the
Calculation Agent in good faith, that (i) such action is legal and complies with
all applicable regulations, rules (including by self-regulatory organizations)
and policies, (ii) if such party is to establish one or more alternative Hedge
Positions, there is sufficient liquidity in those alternative Hedge Positions
available for that Hedging Party to hedge, (iii) by taking such action, there
would not be a material risk that such Hedging Party would incur, any one or
more of an increased performance cost, increased hedging cost or increased
capital charges, (iv) such action is known to such Hedging Party or market
participants generally and (v) such action would not require such Hedging Party
to incur a material administrative or operational burden. Hedging Party:    For
all applicable Potential Adjustment Events and Extraordinary Events, Dealer
Determining Party:    For all applicable Extraordinary Events, Dealer; provided
that all calculations and adjustments by the Determining Party shall be made in
good faith and in a commercially reasonable manner. Non-Reliance:    Applicable
Agreements and Acknowledgments Regarding Hedging Activities:    Applicable
Additional Acknowledgments:    Applicable

 

3. Calculation Agent:   

Dealer, subject to the following:

 

The Calculation Agent is Dealer, whose judgments, determinations and
calculations as Calculation Agent shall be made in good faith and in a
commercially reasonable manner. Following any determination or calculation by
the Calculation Agent hereunder, upon a written request by Counterparty, the
Calculation Agent shall promptly (but in any event within five Scheduled Trading
Days) provide to Counterparty by email to the email address provided by
Counterparty in such request a report (in a commonly used file format for the
storage and manipulation of financial data) displaying in reasonable detail the
basis for such determination or calculation (including any assumptions used in
making such determination or calculation), it being understood that the
Calculation Agent shall not be obligated to disclose any proprietary or
confidential data or information or any proprietary or confidential models used
by it for such determination or calculation.

 

4. Account Details:

Dealer Payment Instructions:

   Bank of America, N.A.    New York, NY    SWIFT: BOFAUS3N    Bank Routing:
026-009-593    Account Name: Bank of America    Account No.: 0012334-61892

Counterparty Payment Instructions:

   Bank Name: Bank of America    135 S. LaSalle Street    Chicago, IL. 60603   
Account Name: Huron Consulting Group Inc.    Account #: 5800-987447    Routing
#: 026009593 (for Wires)    Routing #: 071000039 (for ACHs). 

 

11



--------------------------------------------------------------------------------

5. Offices:

The Office of Dealer for the Transaction is: New York

The Office of Counterparty for the Transaction is: Not applicable

6. Notices: For purposes of this Confirmation:

Address for notices or communications to Counterparty:

 

  To:    Huron Consulting Group Inc.      550 West Van Buren Street     
Chicago, IL 60607   Attn:    Mark Hussey   Telephone:                (312)
583-8740   Facsimile:    (312) 583-8752

Address for notices or communications to Dealer:

 

  To:    Bank of America, N.A.      c/o Merrill Lynch, Pierce, Fenner & Smith
Incorporated      One Bryant Park      New York, NY 10036   Attn:    Peter
Tucker, Assistant General Counsel   Telephone:                646-855-5821  
Facsimile:                646-822-5633

7. Representations, Warranties and Agreements:

(a) In addition to the representations and warranties in the Agreement and those
contained elsewhere herein, Counterparty represents and warrants to and for the
benefit of, and agrees with, Dealer as follows:

(i) On the Trade Date, (A) Counterparty is not aware of any material nonpublic
information regarding Counterparty or the Shares and (B) all reports and other
documents filed by Counterparty with the Securities and Exchange Commission
pursuant to the Securities Exchange Act of 1934, as amended (the “Exchange Act”)
when considered as a whole (with the more recent such reports and documents
deemed to amend inconsistent statements contained in any earlier such reports
and documents), do not contain any untrue statement of a material fact or any
omission of a material fact required to be stated therein or necessary to make
the statements therein, in the light of the circumstances in which they were
made, not misleading.

(ii) (A) On the Trade Date, the Shares or securities that are convertible into,
or exchangeable or exercisable for Shares, are not, and shall not be, subject to
a “restricted period,” as such term is defined in Regulation M under the
Exchange Act (“Regulation M”) and (B) Counterparty shall not engage in any
“distribution,” as such term is defined in Regulation M, other than a
distribution meeting the requirements of the exceptions set forth in sections
101(b)(10) and 102(b)(7) of Regulation M, until the second Exchange Business Day
immediately following the Trade Date.

(iii) On the Trade Date, neither Counterparty nor any “affiliate” or “affiliated
purchaser” (each as defined in Rule 10b-18 under the Exchange Act (“Rule
10b-18”)) shall directly or indirectly (including, without limitation, by means
of any cash-settled or other derivative instrument) purchase, offer to purchase,
place any bid or limit order that would effect a purchase of, or commence any
tender offer relating to, any Shares (or an equivalent interest, including a
unit of beneficial interest in a trust or limited partnership or a depository
share) or any security convertible into or exchangeable or exercisable for
Shares, except through Dealer.

(iv) Without limiting the generality of Section 13.1 of the Equity Definitions,
Counterparty acknowledges that Dealer is not making any representations or
warranties or taking any position or expressing any view with respect to the
treatment of the Transaction under any accounting standards including ASC Topic

 

12



--------------------------------------------------------------------------------

260, Earnings Per Share, ASC Topic 815, Derivatives and Hedging, or ASC Topic
480, Distinguishing Liabilities from Equity and ASC 815-40, Derivatives and
Hedging – Contracts in Entity’s Own Equity (or any successor issue statements)
or under FASB’s Liabilities & Equity Project.

(v) Without limiting the generality of Section 3(a)(iii) of the Agreement, the
Transaction will not violate Rule 13e-1 or Rule 13e-4 under the Exchange Act.

(vi) On or prior to the Trade Date, Counterparty shall deliver to Dealer a
resolution of Counterparty’s board of directors or any duly authorized committee
thereof authorizing the Transaction and such other certificate or certificates
as Dealer shall reasonably request.

(vii) Counterparty is not entering into this Confirmation to create actual or
apparent trading activity in the Shares (or any security convertible into or
exchangeable for Shares) or to raise or depress or otherwise manipulate the
price of the Shares (or any security convertible into or exchangeable for
Shares) or otherwise in violation of the Exchange Act.

(viii) Counterparty is not, and after giving effect to the transactions
contemplated hereby will not be, required to register as an “investment company”
as such term is defined in the Investment Company Act of 1940, as amended.

(ix) On each of the Trade Date and the Premium Payment Date, Counterparty is
not, or will not be, “insolvent” (as such term is defined under Section 101(32)
of the U.S. Bankruptcy Code (Title 11 of the United States Code) (the
“Bankruptcy Code”)) and Counterparty would be able to purchase the Shares
hereunder in compliance with the laws of the jurisdiction of its incorporation.

(x) To Counterparty’s knowledge, based on due inquiry, no state or local
(including non-U.S. jurisdictions) law, rule, regulation or regulatory order
applicable to the Shares would give rise to any reporting, consent, registration
or other requirement (including without limitation a requirement to obtain prior
approval from any person or entity) as a result of Dealer or its affiliates
owning or holding (however defined) Shares.

(xi) The representations and warranties of Counterparty set forth in Section 3
of the Agreement and Section 1 of the Purchase Agreement dated as of
September 4, 2014, among the Counterparty and Merrill Lynch, Pierce, Fenner &
Smith Incorporated and J.P. Morgan Securities LLC as representatives of the
Initial Purchasers party thereto (the “Purchase Agreement”) are true and correct
and are hereby deemed to be repeated to Dealer as if set forth herein.

(xii) Counterparty understands no obligations of Dealer to it hereunder will be
entitled to the benefit of deposit insurance and that such obligations will not
be guaranteed by any affiliate of Dealer or any governmental agency.

(xiii) Counterparty (A) is capable of evaluating investment risks independently,
both in general and with regard to all transactions and investment strategies
involving a security or securities; (B) will exercise independent judgment in
evaluating the recommendations of any broker-dealer or its associated persons,
unless it has otherwise notified the broker-dealer in writing; and (C) has total
assets of at least $50 million.

(xiv) Without limiting the generality of Section 3(a) of the Agreement, neither
the execution and delivery of this Confirmation nor the incurrence or
performance of obligations of Counterparty hereunder will conflict with or
result in a breach of the certificate of incorporation or by-laws (or any
equivalent documents) of Counterparty, or any applicable law or regulation, or
any order, writ, injunction or decree of any court or governmental authority or
agency, or the Amended and Restated Credit Agreement, dated as of April 14,
2011, among, inter alia, Counterparty as borrower and Bank of America, N.A. as
administrative agent and collateral agent (as amended, supplemented or otherwise
modified) or any other agreement or instrument filed as an exhibit to
Counterparty’s Annual Report on Form 10-K for the year ended December 31, 2013,
as updated by any subsequent filings, to which Counterparty or any of its
subsidiaries is a party or by which Counterparty or any of its subsidiaries is
bound or to which Counterparty or any of its subsidiaries is subject, or
constitute a default under, or result in the creation of any lien under, any
such agreement or instrument.

(xv) Counterparty understands, acknowledges and agrees that: (A) at any time
during the term of the Transaction, Dealer and its affiliates may buy or sell
Shares or other securities or buy or sell options or futures contracts or enter
into swaps or other derivative securities in order to adjust its hedge position
with respect to the Transaction; (B) Dealer and its affiliates also may be
active in the market for Shares other than in

 

13



--------------------------------------------------------------------------------

connection with hedging activities in relation to the Transaction; (C) Dealer
shall make its own determination as to whether, when or in what manner any
hedging or market activities in securities of Counterparty shall be conducted
and shall do so in a manner that it deems appropriate to hedge its price and
market risk with respect to the relevant prices with respect to the Shares
referred to herein; and (D) any market activities of Dealer and its affiliates
with respect to Shares may affect the market price and volatility of Shares, as
well as the relevant prices with respect to the shares referred to herein, each
in a manner that may be adverse to Counterparty.

(b) Each of Dealer and Counterparty agrees and represents that it is an
“eligible contract participant” as defined in Section 1a(18) of the U.S.
Commodity Exchange Act, as amended.

(c) Each of Dealer and Counterparty acknowledges that the offer and sale of the
Transaction to it is intended to be exempt from registration under the
Securities Act of 1933, as amended (the “Securities Act”), by virtue of
Section 4(a)(2) thereof. Accordingly, Counterparty represents and warrants to
Dealer that (i) it has the financial ability to bear the economic risk of its
investment in the Transaction and is able to bear a total loss of its
investment, (ii) it is an “accredited investor” as that term is defined in
Regulation D as promulgated under the Securities Act, (iii) it is entering into
the Transaction for its own account and without a view to the distribution or
resale thereof and (iv) the assignment, transfer or other disposition of the
Transaction has not been and will not be registered under the Securities Act and
is restricted under this Confirmation, the Securities Act and state securities
laws.

(d) Counterparty agrees and acknowledges that Dealer is a “financial
institution” and “financial participant” within the meaning of Sections 101(22)
and 101(22A) of the Bankruptcy Code. The parties hereto further agree and
acknowledge that it is the intent of the parties that (A) this Confirmation is a
“securities contract,” as such term is defined in Section 741(7) of the
Bankruptcy Code, with respect to which each payment and delivery hereunder or in
connection herewith is a “termination value,” “payment amount” or “other
transfer obligation” within the meaning of Section 362 of the Bankruptcy Code
and a “settlement payment,” within the meaning of Section 546 of the Bankruptcy
Code, with respect to which each payment and delivery hereunder or in connection
herewith is a “termination value,” “payment amount” or “other transfer
obligation” within the meaning of Section 362 of the Bankruptcy Code and a
“transfer,” as such term is defined in Section 101(54) of the Bankruptcy Code
and a “payment or other transfer of property” within the meaning of Sections 362
and 546 of the Bankruptcy Code, and (B) Dealer is entitled to the protections
afforded by, among other sections, Sections 362(b)(6), 362(b)(27), 362(o),
546(e), 546(j), 548(d)(2), 555 and 561 of the Bankruptcy Code.

(e) Counterparty shall deliver to Dealer an opinion of counsel, dated as of the
Effective Date and reasonably acceptable to Dealer in form and substance, with
respect to the matters set forth in Section 3(a) of the Agreement, Sections
7(a)(viii) and 7(a)(xiv) hereof and such other matters as Dealer may reasonably
request, subject to such qualifications and assumptions that are customary for
legal opinions of this type.

8. Other Provisions:

(a) Additional Termination Events. The occurrence of (i) an “Event of Default”
with respect to Counterparty under the terms of the Convertible Securities as
set forth in Section 6.01(a) of the Indenture or (ii) an Amendment Event shall
be an Additional Termination Event with respect to which the Transaction is the
sole Affected Transaction and Counterparty is the sole Affected Party and Dealer
shall be the party entitled to designate an Early Termination Date pursuant to
Section 6(b) of the Agreement.

“Amendment Event” means that Counterparty amends, modifies, supplements, waives
or obtains a waiver in respect of any term of the Indenture or the Convertible
Securities governing the principal amount, coupon, maturity, repurchase
obligation of Counterparty, redemption right of Counterparty, any term relating
to conversion of the Convertible Securities (including changes to the conversion
rate, conversion rate adjustment provisions, conversion settlement dates or
conversion conditions), or any term that would require consent of the holders of
not less than 100% of the principal amount of the Convertible Securities to
amend (other than Sections 9.02(b) or 9.02(g) of the Indenture), in each case
without the consent of Dealer, which consent shall not be unreasonably withheld,
conditioned or delayed.

(b) Alternative Calculations and Payment on Early Termination and on Certain
Extraordinary Events. If Dealer shall owe Counterparty any amount pursuant to
“Consequences of Merger Events” above or Sections 12.6, 12.7 or 12.9 of the
Equity Definitions or pursuant to Section 6(d)(ii) of the Agreement (a “Payment
Obligation”), Counterparty shall have the right, in its sole discretion, to
require Dealer to satisfy any such Payment Obligation by the Share Termination
Alternative (as defined below) by giving irrevocable telephonic notice to
Dealer, confirmed in writing within one Scheduled Trading Day, no later than
9:30 A.M. New York City time on the relevant merger date,

 

14



--------------------------------------------------------------------------------

Announcement Date, Early Termination Date or date of cancellation or termination
in respect of an Extraordinary Event, as applicable (“Notice of Share
Termination”); provided that if Counterparty does not elect to require Dealer to
satisfy its Payment Obligation by the Share Termination Alternative, Dealer
shall have the right, in its sole discretion, to elect to satisfy its Payment
Obligation by the Share Termination Alternative, notwithstanding Counterparty’s
failure to elect or election to the contrary; and provided further that
Counterparty shall not have the right to so elect (but, for the avoidance of
doubt, Dealer shall have the right to so elect) in the event (i) of an
Insolvency, a Nationalization or a Merger Event, in each case, in which the
consideration or proceeds to be paid to holders of Shares consists solely of
cash, (ii) of an Event of Default in which Counterparty is the Defaulting Party
or a Termination Event in which Counterparty is the Affected Party or an
Extraordinary Event, which Event of Default, Termination Event or Extraordinary
Event resulted from an event or events within Counterparty’s control or
(iii) that Counterparty fails to remake the representation set forth in
Section 7(a)(i) as of the date of such election. Upon such Notice of Share
Termination, the following provisions shall apply on the Scheduled Trading Day
immediately following the relevant merger date, Announcement Date, Early
Termination Date or date of cancellation or termination in respect of an
Extraordinary Event, as applicable:

 

Share Termination Alternative:    If applicable, means that Dealer shall deliver
to Counterparty the Share Termination Delivery Property on the date on which the
Payment Obligation would otherwise be due pursuant to “Consequences of Merger
Events” above, Section 12.7 or 12.9 of the Equity Definitions or Section
6(d)(ii) of the Agreement, as applicable, or such later date or dates as the
Calculation Agent may reasonably determine (the “Share Termination Payment
Date”), in satisfaction of the Payment Obligation. Share Termination Delivery
Property:   

 

A number of Share Termination Delivery Units, as calculated by the Calculation
Agent, equal to the Payment Obligation divided by the Share Termination Unit
Price. The Calculation Agent shall adjust the Share Termination Delivery
Property by replacing any fractional portion of the aggregate amount of a
security therein with an amount of cash equal to the value of such fractional
security based on the values used to calculate the Share Termination Unit Price.

Share Termination Unit Price:    The value of property contained in one Share
Termination Delivery Unit on the date such Share Termination Delivery Units are
to be delivered as Share Termination Delivery Property, as determined by the
Calculation Agent in its discretion by commercially reasonable means and
notified by the Calculation Agent to Dealer at the time of notification of the
Payment Obligation. Share Termination Delivery Unit:    In the case of a
Termination Event, Event of Default, Delisting or Additional Disruption Event,
one Share or, in the case of an Insolvency, Nationalization or Merger Event, one
Share or a unit consisting of the number or amount of each type of property
received by a holder of one Share (without consideration of any requirement to
pay cash or other consideration in lieu of fractional amounts of any securities)
in such Insolvency, Nationalization or Merger Event, as applicable. If such
Insolvency, Nationalization or Merger Event involves a choice of consideration
to be received by holders, such holder shall be deemed to have elected to
receive the maximum possible amount of cash. Failure to Deliver:    Applicable
Other applicable provisions:    If Share Termination Alternative is applicable,
the provisions of Sections 9.8, 9.9 and 9.11 (except that the Representation and
Agreement contained in Section 9.11 of the Equity Definitions shall be modified
by excluding any representations therein relating to restrictions, obligations,
limitations or requirements under applicable securities laws arising as a result
of the fact that Counterparty is the issuer of the Shares or any portion of the
Share Termination Delivery Units) of the Equity Definitions will be applicable
as if “Physical Settlement” applied to the Transaction, except that all
references to “Shares” shall be read as references to “Share Termination
Delivery Units.”

(c) Disposition of Hedge Shares. Counterparty hereby agrees that if, in the good
faith reasonable judgment of Dealer based on advice of counsel, any Shares (the
“Hedge Shares”) acquired by Dealer for the purpose of

 

15



--------------------------------------------------------------------------------

hedging its obligations pursuant to the Transaction cannot be sold in the public
market by Dealer without registration under the Securities Act, Counterparty
shall, at its election: (i) in order to allow Dealer to sell the Hedge Shares in
a registered offering, make available to Dealer an effective registration
statement under the Securities Act to cover the resale of such Hedge Shares and
(A) enter into an agreement, in form and substance reasonably satisfactory to
Dealer, substantially in the form of an underwriting agreement for a registered
offering of similar size, (B) provide accountant’s “comfort” letters in
customary form for registered offerings of equity securities of similar size,
(C) provide disclosure opinions of nationally recognized outside counsel to
Counterparty reasonably acceptable to Dealer, (D) provide other customary
opinions, certificates and closing documents customary in form for registered
offerings of equity securities and (E) afford Dealer a reasonable opportunity to
conduct a “due diligence” investigation with respect to Counterparty customary
in scope for underwritten offerings of equity securities of similar size;
provided, however, that if Dealer, in its sole reasonable discretion, is not
satisfied with access to due diligence materials, the results of its due
diligence investigation, or the procedures and documentation for the registered
offering referred to above, then clause (ii) or clause (iii) of this
Section 8(c) shall apply at the election of Counterparty; (ii) in order to allow
Dealer to sell the Hedge Shares in a private placement, enter into a private
placement agreement substantially similar to private placement purchase
agreements customary for private placements of equity securities of similar
size, in form and substance reasonably satisfactory to Dealer, including
customary representations, covenants, blue sky and other governmental filings
and/or registrations, indemnities to Dealer, due diligence rights (for Dealer or
any designated buyer of the Hedge Shares from Dealer), opinions and certificates
and such other documentation as is customary for private placements of similar
size, all reasonably acceptable to Dealer (in which case, the Calculation Agent
shall make any adjustments to the terms of the Transaction that are necessary,
in its reasonable judgment, to compensate Dealer for any discount from the
public market price of the Shares incurred on the sale of Hedge Shares in a
private placement); or (iii) purchase the Hedge Shares from Dealer at the VWAP
Price on such Exchange Business Days, and in the amounts, requested by Dealer.
“VWAP Price” means, on any Exchange Business Day, the per Share volume-weighted
average price as displayed under the heading “Bloomberg VWAP” on Bloomberg
Screen HURN <Equity> VAP (or any successor thereto) in respect of the period
from 9:30 a.m. to 4:00 p.m. (New York City time) on such Exchange Business Day
(or if such volume-weighted average price is unavailable or is manifestly
incorrect, the market value of one Share on such Exchange Business Day, as
determined by the Calculation Agent using a volume-weighted method).

(d) Amendment to Equity Definitions. The following amendment shall be made to
the Equity Definitions:

Section 12.6(a)(ii) of the Equity Definitions is hereby amended by (1) deleting
from the fourth line thereof the word “or” after the word “official” and
inserting a comma therefor, and (2) deleting the semi-colon at the end of
subsection (B) thereof and inserting the following words therefor “or (C) at
Dealer’s option, the occurrence of any of the events specified in
Section 5(a)(vii) (1) through (9) of the ISDA Master Agreement with respect to
that Issuer.”

(e) Repurchase and Conversion Rate Adjustment Notices. Counterparty shall, at
least 10 Scheduled Trading Days prior to effecting any repurchase of Shares or
consummating or otherwise executing or engaging in any transaction or event (a
“Conversion Rate Adjustment Event”) that would lead to an increase in the
Conversion Rate (as such term is defined in the Indenture), give Dealer a
written notice of such repurchase or Conversion Rate Adjustment Event (a
“Repurchase Notice”) if, following such repurchase or Conversion Rate Adjustment
Event, the Notice Percentage as determined on the date of such Repurchase Notice
is (i) greater than 4.5% and (ii) greater by 0.5% than the Notice Percentage
included in the immediately preceding Repurchase Notice (or, in the case of the
first such Repurchase Notice, greater than the Notice Percentage as of the date
hereof), and, if such repurchase or Conversion Rate Adjustment Event, or the
intention to effect the same, would constitute material non-public information
with respect to Counterparty or the Shares, Counterparty shall make public
disclosure thereof at or prior to delivery of such Repurchase Notice. The
“Notice Percentage” as of any day is the fraction, expressed as a percentage,
the numerator of which is the Number of Shares plus the number of Shares
underlying any other call options sold by Dealer to Counterparty and the
denominator of which is the number of Shares outstanding on such day. In the
event that Counterparty fails to provide Dealer with a Repurchase Notice on the
day and in the manner specified in this Section 8(e) then Counterparty agrees to
indemnify and hold harmless Dealer, its affiliates and their respective
directors, officers, employees, agents and controlling persons (Dealer and each
such person being an “Indemnified Party”) from and against any and all losses,
claims, damages and liabilities (or actions in respect thereof), joint or
several, to which such Indemnified Party may become subject under applicable
securities laws, including without limitation, Section 16 of the Exchange Act,
relating to or arising out of such failure. If for any reason the foregoing
indemnification is unavailable to any Indemnified Party or insufficient to hold
harmless any Indemnified Party, then Counterparty shall contribute, to the
maximum extent permitted by law, to the amount paid or payable by the
Indemnified Party as a result of such loss, claim, damage or liability. In
addition,

 

16



--------------------------------------------------------------------------------

Counterparty will reimburse any Indemnified Party for all expenses (including
reasonable counsel fees and expenses) as they are incurred (after notice to
Counterparty) in connection with the investigation of, preparation for or
defense or settlement of any pending or threatened claim or any action, suit or
proceeding arising therefrom, whether or not such Indemnified Party is a party
thereto and whether or not such claim, action, suit or proceeding is initiated
or brought by or on behalf of Counterparty. This indemnity shall survive the
completion of the Transaction contemplated by this Confirmation and any
assignment and delegation of the Transaction made pursuant to this Confirmation
or the Agreement shall inure to the benefit of any permitted assignee of Dealer.

(f) Transfer and Assignment. Either party may transfer any of its rights or
obligations under the Transaction with the prior written consent of the
non-transferring party, such consent not to be unreasonably withheld or delayed.
For the avoidance of doubt, Dealer may condition its consent on any of the
following, without limitation: (i) the receipt by Dealer of opinions and
documents reasonably satisfactory to Dealer in connection with such assignment,
(ii) such assignment being effected on terms reasonably satisfactory to Dealer
with respect to any legal and regulatory requirements relevant to Dealer,
(iii) Counterparty continuing to be obligated to provide notices hereunder
relating to the Convertible Securities and continuing to be obligated with
respect to “Disposition of Hedge Shares” and “Repurchase and Conversion Rate
Adjustment Notices” above, (iv) payment by Counterparty of all reasonable costs
and expenses, including reasonable counsel fees, incurred by Dealer in
connection with such assignment, (v) Dealer not being obliged, as a result of
such assignment, to pay the assignee on any payment date, an amount greater than
Dealer would have been required to pay in the absence of such assignment,
(vi) no Event of Default, Potential Event of Default or Termination Event
occurring as a result of such assignment and (vii) Counterparty causing the
transferee to make such Payee Tax Representations and to provide such tax
documentation as may be reasonably requested by Dealer to permit Dealer to
determine that the results described in clauses (v) and (vi) will not occur upon
or after such transfer. In addition, Dealer may transfer or assign without any
consent of the Counterparty its rights and obligations hereunder and under the
Agreement, in whole or in part, to any of its affiliates (i) with a credit
quality equivalent to Dealer or Dealer’s guarantor or (ii) whose obligations
hereunder will be guaranteed, pursuant to the terms of a customary guarantee in
a form used by Dealer or its relevant affiliate for similar transactions, by
Dealer, an affiliate of Dealer with credit quality equivalent to Dealer or
Dealer Parent or Dealer’s guarantor, in each case, only if (x) an Event of
Default, Potential Event of Default or Termination Event will not occur as a
result of such transfer or assignment, (y) as a result of such transfer or
assignment, Counterparty will not be required to pay the transferee on any
payment date an amount under Section 2(d)(i)(4) of the Agreement, as applicable,
greater than the amount that Counterparty would have been required to pay to
Dealer in the absence of such transfer or assignment and (z) such transfer or
assignment is made to a transferee or assignee that is a “dealer in securities”
within the meaning of Section 475(c)(1) of the Code. At any time at which any
Excess Ownership Position or a Hedging Disruption exists, if Dealer, in its
discretion, is unable to effect a transfer or assignment to a third party in
accordance with the requirements set forth above after using its commercially
reasonable efforts on pricing terms and within a time period reasonably
acceptable to Dealer such that an Excess Ownership Position or a Hedging
Disruption, as the case may be, no longer exists, Dealer may designate any
Scheduled Trading Day as an Early Termination Date with respect to a portion
(the “Terminated Portion”) of the Transaction, such that such Excess Ownership
Position or Hedging Disruption, as the case may be, no longer exists. In the
event that Dealer so designates an Early Termination Date with respect to a
portion of the Transaction, a payment or delivery shall be made pursuant to
Section 6 of the Agreement and Section 8(b) of this Confirmation as if (i) an
Early Termination Date had been designated in respect of a Transaction having
terms identical to the Terminated Portion of the Transaction, (ii) Counterparty
shall be the sole Affected Party with respect to such partial termination and
(iii) such portion of the Transaction shall be the only Terminated Transaction.
“Excess Ownership Position” means any of the following: (i) the Equity
Percentage exceeds 7.5%, (ii) the Option Equity Percentage exceeds 14.5%,
(iii) Dealer or any “affiliate” or “associate” of Dealer would own in excess of
13% of the outstanding Shares for purposes of Section 203 of the Delaware
General Corporation Law or (iii) Dealer, Dealer Group (as defined below) or any
person whose ownership position would be aggregated with that of Dealer or
Dealer Group (Dealer, Dealer Group or any such person, a “Dealer Person”) under
any federal, state or local laws, regulations, regulatory orders or
organizational documents or contracts of Counterparty that are, in each case,
applicable to ownership of Shares (“Applicable Restrictions”), owns,
beneficially owns, constructively owns, controls, holds the power to vote or
otherwise meets a relevant definition of ownership in excess of a number of
Shares equal to (x) the number of Shares that would give rise to reporting or
registration obligations or other requirements (including obtaining prior
approval by a state or federal regulator) of a Dealer Person, or could result in
an adverse effect on a Dealer Person, under Applicable Restrictions, as
determined by Dealer in its reasonable discretion, and with respect to which
such requirements have not been met or the relevant approval has not been
received or that would give rise to any consequences under the constitutive
documents of Counterparty or any contract or agreement to which Counterparty is
a party, in each case minus (y) 1% of the number of Shares outstanding

 

17



--------------------------------------------------------------------------------

on the date of determination. The “Equity Percentage” as of any day is the
fraction, expressed as a percentage, (A) the numerator of which is the number of
Shares that Dealer and any of its affiliates or any other person subject to
aggregation with Dealer, for purposes of the “beneficial ownership” test under
Section 13 of the Exchange Act, or any “group” (within the meaning of
Section 13) of which Dealer is or may be deemed to be a part (Dealer and any
such affiliates, persons and groups, collectively, “Dealer Group”) beneficially
owns (within the meaning of Section 13 of the Exchange Act), without
duplication, on such day (or, to the extent that, as a result of a change in
law, regulation or interpretation after the date hereof, the equivalent
calculation under Section 16 of the Exchange Act and the rules and regulations
thereunder results in a higher number, such number) and (B) the denominator of
which is the number of Shares outstanding on such day. The “Option Equity
Percentage” as of any day is the fraction, expressed as a percentage, (A) the
numerator of which is the sum of (1) the Number of Shares and (2) the aggregate
number of Shares underlying any other call option transaction sold by Dealer to
Counterparty, and (B) the denominator of which is the number of Shares
outstanding.

(g) Staggered Settlement. If upon advice of counsel with regard to applicable
legal and regulatory requirements Dealer reasonably determines that it would not
be advisable to deliver, or to acquire Shares to deliver, any or all of the
shares to be delivered by Dealer on the relevant “Nominal Settlement Date”,
Dealer may, by notice to Counterparty on or prior to any Settlement Date (a
“Nominal Settlement Date”), elect to deliver the Shares on two or more dates
(each, a “Staggered Settlement Date”) or at two or more times on the Nominal
Settlement Date as follows:

(i) in such notice, Dealer will specify to Counterparty the related Staggered
Settlement Dates (each of which will be on or prior to such Nominal Settlement
Date, but not prior to the beginning of the related “Observation Period”, as
defined in the Indenture (as modified by the provision set forth opposite the
caption “Convertible Security Settlement Method”)) or delivery times and how it
will allocate the Shares it is required to deliver under “Delivery Obligation”
(above) among the Staggered Settlement Dates or delivery times; and

(ii) the aggregate number of Shares that Dealer will deliver to Counterparty
hereunder on all such Staggered Settlement Dates and delivery times will equal
the number of Shares that Dealer would otherwise be required to deliver on such
Nominal Settlement Date.

(h) Right to Extend. Dealer, acting commercially reasonably, may postpone or
add, in whole or in part, any Exercise Date or Settlement Date or any other date
of valuation or delivery by Dealer, with respect to some or all of the relevant
Options (in which event the Calculation Agent shall make appropriate adjustments
to the Delivery Obligation), if Dealer determines, based on advice of counsel in
the case of the immediately following clause (ii), that such extension or
addition by Dealer is reasonably necessary or appropriate (i) to preserve
Dealer’s commercially reasonable hedging or hedge unwind activity hereunder in
light of existing liquidity conditions in the cash market, the stock loan market
or any other relevant market or (ii) to enable Dealer to effect purchases of
Shares in connection with its hedging, hedge unwind or settlement activity
hereunder in a manner that would, if Dealer were Counterparty or an affiliated
purchaser of Counterparty, be in compliance with applicable legal, regulatory or
self-regulatory requirements, or with related policies and procedures applicable
to Dealer (whether or not such requirements, policies or procedures are imposed
by law or have been voluntarily adopted by Dealer in good faith in relation to
such requirements).

(i) Adjustments. For the avoidance of doubt, whenever the Calculation Agent is
called upon to make an adjustment pursuant to the terms of this Confirmation or
the Definitions to take into account the effect of an event, the Calculation
Agent shall make such adjustment by reference to the effect of such event on the
Hedging Party, assuming that the Hedging Party maintains a commercially
reasonable hedge position.

(j) Disclosure. Effective from the date of commencement of discussions
concerning the Transaction, Counterparty and each of its employees,
representatives, or other agents may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the Transaction
and all materials of any kind (including opinions or other tax analyses) that
are provided to Counterparty relating to such tax treatment and tax structure.

(k) Designation by Dealer. Notwithstanding any other provision in this
Confirmation to the contrary requiring or allowing Dealer to purchase, sell,
receive or deliver any Shares or other securities to or from Counterparty,
Dealer may designate any of its affiliates to purchase, sell, receive or deliver
such shares or other securities and otherwise to perform Dealer obligations in
respect of the Transaction and any such designee may assume such obligations.
Dealer shall be discharged of its obligations to Counterparty to the extent of
any such performance in conformance with this Agreement; provided that Dealer
shall not be relieved hereby of any liability relating to the manner of such
performance or any failure to perform.

 

18



--------------------------------------------------------------------------------

(l) No Netting and Set-off. Each party waives any and all rights it may have to
set off obligations arising under the Agreement and the Transaction against
other obligations between the parties, whether arising under any other
agreement, applicable law or otherwise.

(m) Equity Rights. Dealer acknowledges and agrees that this Confirmation is not
intended to convey to it rights with respect to the Transaction that are senior
to the claims of common stockholders in the event of Counterparty’s bankruptcy.
For the avoidance of doubt, the parties agree that the preceding sentence shall
not apply at any time other than during Counterparty’s bankruptcy to any claim
arising as a result of a breach by Counterparty of any of its obligations under
this Confirmation or the Agreement. For the avoidance of doubt, the parties
acknowledge that this Confirmation is not secured by any collateral that would
otherwise secure the obligations of Counterparty herein under or pursuant to any
other agreement.

(n) Early Unwind. In the event the sale by Counterparty of the Option Securities
(as defined in the Purchase Agreement) is not consummated with the initial
purchasers pursuant to the Purchase Agreement for any reason by the close of
business in New York on September 15, 2014 (or such later date as agreed upon by
the parties, which in no event shall be later than September 22, 2014)
(September 22, 2014 or such later date being the “Early Unwind Date”), the
Transaction shall automatically terminate (the “Early Unwind”), on the Early
Unwind Date and (i) the Transaction and all of the respective rights and
obligations of Dealer and Counterparty thereunder shall be cancelled and
terminated and (ii) only in the case where such Early Unwind occurred as a
result of events within Counterparty’s control, Counterparty shall (x) pay to
Dealer an amount in cash equal to the aggregate amount of costs and expenses
relating to the unwinding of Dealer’s hedging activities in respect of the
Transaction (including market losses incurred in reselling any Shares purchased
by Dealer or its affiliates in connection with such hedging activities) or
(y) at the election of Counterparty, deliver to Dealer Shares with a value equal
to such amount, as commercially reasonably determined by the Calculation Agent,
in which event the parties shall enter into customary and commercially
reasonable documentation relating to the registered or exempt resale of such
Shares; provided that, if Counterparty makes such election to deliver Shares,
notwithstanding the foregoing, the number of Shares so delivered will not exceed
a number of Shares equal to two multiplied by the Number of Shares (with such
Number of Shares determined, for the avoidance of doubt, as if the relevant
Convertible Securities had been issued). Following such termination,
cancellation and payment, each party shall be released and discharged by the
other party from and agrees not to make any claim against the other party with
respect to any obligations or liabilities of either party arising out of and to
be performed in connection with the Transaction either prior to or after the
Early Unwind Date. Dealer and Counterparty represent and acknowledge to the
other that upon an Early Unwind and following the payment referred to above, all
obligations with respect to the Transaction shall be deemed fully and finally
discharged.

(o) Wall Street Transparency and Accountability Act of 2010. The parties hereby
agree that none of (v) Section 739 of the Wall Street Transparency and
Accountability Act of 2010 (“WSTAA”), (w) any similar legal certainty provision
in any legislation enacted, or rule or regulation promulgated, on or after the
Trade Date, (x) the enactment of WSTAA or any regulation under the WSTAA,
(y) any requirement under WSTAA nor (z) an amendment made by WSTAA, shall limit
or otherwise impair either party’s rights to terminate, renegotiate, modify,
amend or supplement this Confirmation or the Agreement, as applicable, arising
from a termination event, force majeure, illegality, increased costs, regulatory
change or similar event under this Confirmation, the Equity Definitions
incorporated herein, or the Agreement (including, but not limited to, rights
arising from Change in Law, Hedging Disruption, Increased Cost of Hedging, an
Excess Ownership Position or Illegality (as defined in the Agreement)).

(p) Tax Matters

(i) Withholding Tax imposed on payments to non-US counterparties under the
United States Foreign Account Tax Compliance Act. “Tax” and “Indemnifiable Tax”,
each as defined in Section 14 of the Agreement, shall not include any U.S.
federal withholding tax imposed or collected pursuant to Sections 1471 through
1474 of the U.S. Internal Revenue Code of 1986, as amended (the “Code”), any
current or future regulations or official interpretations thereof, any agreement
entered into pursuant to Section 1471(b) of the Code, or any fiscal or
regulatory legislation, rules or practices adopted pursuant to any
intergovernmental agreement entered into in connection with the implementation
of such Sections of the Code (a “FATCA Withholding Tax”). For the avoidance of
doubt, a FATCA Withholding Tax is a Tax the deduction or withholding of which is
required by applicable law for the purposes of Section 2(d) of the Agreement.

 

19



--------------------------------------------------------------------------------

(ii) HIRE Act. “Tax” and “Indemnifiable Tax”, each as defined in Section 14 of
the Agreement, shall not include any tax imposed on payments treated as
dividends from sources within the United States under Section 871(m) of the Code
or any regulations issued thereunder.

(iii) Tax documentation. Counterparty shall provide to Dealer a valid U.S.
Internal Revenue Service Form W-9, or any successor thereto, (i) on or before
the date of execution of this Confirmation and (ii) promptly upon learning that
any such tax form previously provided by Counterparty has become obsolete or
incorrect. Additionally, Counterparty shall, promptly upon request by Dealer,
provide such other tax forms and documents requested by Dealer. Dealer shall
provide Counterparty, as applicable, (x) a valid U.S. Internal Revenue Service
Form W-9 or W-8ECI or (y) (A) a valid Internal Revenue Service Form W-8IMY along
with a withholding statement and (B) attached a valid Internal Revenue Service
Form W-9 or Internal Revenue Service Form W-8ECI, or, in each case, any
successor thereto, (i) on or before the date of execution of this Confirmation
and (ii) promptly upon learning that any such tax form previously provided by
Dealer has become obsolete or incorrect. Additionally, Dealer shall, promptly
upon request by Counterparty, provide such other tax forms and documents as are
reasonably requested by Counterparty.

(iv) Tax Representations. Counterparty is a corporation for U.S. federal income
tax purposes and is organized under the laws of the State of Delaware.
Counterparty is a “U.S. person” (as that term is used in section
1.1441-4(a)(3)(ii) of United States Treasury Regulations) for U.S. federal
income tax purposes and an exempt recipient under Treasury Regulation
Section 1.6049-4(c)(1)(ii).

(q) Waiver of Trial by Jury. EACH OF COUNTERPARTY AND DEALER HEREBY IRREVOCABLY
WAIVES (ON ITS OWN BEHALF AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, ON
BEHALF OF ITS STOCKHOLDERS) ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING
OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR
RELATING TO THE TRANSACTION OR THE ACTIONS OF DEALER OR ITS AFFILIATES IN THE
NEGOTIATION, PERFORMANCE OR ENFORCEMENT HEREOF.

(r) Governing Law; Jurisdiction. THIS CONFIRMATION AND ANY CLAIM, CONTROVERSY OR
DISPUTE ARISING UNDER OR RELATED TO THIS CONFIRMATION SHALL BE GOVERNED BY THE
LAWS OF THE STATE OF NEW YORK. THE PARTIES HERETO IRREVOCABLY SUBMIT TO THE
EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND THE UNITED
STATES COURT FOR THE SOUTHERN DISTRICT OF NEW YORK IN CONNECTION WITH ALL
MATTERS RELATING HERETO AND WAIVE ANY OBJECTION TO THE LAYING OF VENUE IN, AND
ANY CLAIM OF INCONVENIENT FORUM WITH RESPECT TO, THESE COURTS.

[Signature Page Follows]

 

20



--------------------------------------------------------------------------------

Counterparty hereby agrees (a) to check this Confirmation carefully and
immediately upon receipt so that errors or discrepancies can be promptly
identified and rectified and (b) to confirm that the foregoing (in the exact
form provided by Dealer) correctly sets forth the terms of the agreement between
Dealer and Counterparty with respect to the Transaction, by manually signing
this Confirmation or this page hereof as evidence of agreement to such terms and
providing the other information requested herein and immediately returning an
executed copy to Peter Tucker via email: peter.tucker@bankofamerica.com.

 

Yours faithfully, BANK OF AMERICA, N.A. By:  

/s/ Christopher A. Hutmaker

  Name:   Christopher A. Hutmaker   Title:   Managing Director

 

Agreed and Accepted By: HURON CONSULTING GROUP INC. By:  

/s/ C. Mark Hussey

  Name:   C. Mark Hussey   Title:   EVP, COO & CFO

 

21



--------------------------------------------------------------------------------

Annex A

 

Premium:    USD2,527,500 (Premium per Option USD101.10).